EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Bluni on 11 February 2022.
The application has been amended as follows: 
Claim 5 is amended as follows:
“the at least one treatment location” in line 4 is amended to --the at least one location for treatment--
Claim 12 is amended as follows:
“no flow of cryogen” in line 2 is amended to --no flow of the cryogen--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Lalonde et al. (US 20150119868), Askew et al. (US 20090192505), Goldboss et al. (US 20100042087), Sahay et al. (US 20170209218), and Barry et al. (US 20150094607), fails to reasonably teach or suggest a controller configured to determine a single dose quantity of the flow of the cryogen, adjust the control signal to the one or more valves to deliver the single dose quantity of the cryogen, and also terminate the flow of the cryogen when the single dose quantity is delivered; a controller configured to measure an amount of the cryogen delivered during the flow of the cryogen; and a controller configured to determine when the treatment at the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794